The affidavit and complaint upon which this appellant was tried and convicted charged him with the violation of section 3881 of the Code 1923, which makes it an offense for any person to willfully interrupt or disturb any assemblage of people met for religious worship, by noise, profane discourse, rude or indecent behavior, or by any other act, at or near the place of worship, etc.
A "Sunday school" comes within the protection of the foregoing statute, and appellant's insistence to the contrary cannot be sustained.
The case was tried by the court without a jury. The evidence was in sharp conflict. The evidence was in sharp conflict. The evidence adduced by the state was direct and in our opinion ample upon which to predicate the judgment of conviction as entered by the court below. But few exceptions were reserved pending the trial, and we find none of them contain merit. No prejudicial error appears in any ruling of the trial court; therefore the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.